      Case 3:18-cv-00609-DPJ-LRA Document 7 Filed 11/01/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN [JACKSON] DIVISION


AMANDA KAYE RENFROE,
INDIVIDUALLY, AS THE WIDOW
OF MICHAEL WAYNE RENFROE,
DECEASED; AND AS THE NATURAL
MOTHER AND ADULT NEXT FRIEND
OF S.W.R., HER MINOR CHILD, WHO
ARE THE SOLE HEIRS AND WRONGFUL
DEATH BENEFICIARIES OF MICHAEL
WAYNE RENFROE                                                           PLAINTIFFS

VS.                                        Civil action no.: 18-cv-00609-DPJ-FKB

ROBERT DENVER PARKER
And DOES 1-100                                                        DEFENDANTS


            ENTRY OF APPEARANCE AS CO-COUNSEL FOR PLAINTIFFS

        I, William C. Bell, do hereby enter my appearance as co-counsel for the

above-styled plaintiffs, and request that all notices, pleadings, and other documents

be served on me by filing and service through the court’s electronic filing system.

        Respectfully submitted, this 1st day of November, 2018.

                                           /s/ William C. Bell
                                           William C. Bell, Miss. bar no. 9328
                                           Bell Law Firm, PLLC
                                           443 B Northpark Drive
                                           Ridgeland, MS 39157
                                           Phone: 601-956-0360
   Case 3:18-cv-00609-DPJ-LRA Document 7 Filed 11/01/18 Page 2 of 2




                                Certificate of Service

       I, William C. Bell, do hereby certify that I have this day served a copy of the

above Entry of Appearance on the parties by filing this pleading through the court’s

ECF filing system.

       This, the 1st day of November, 2018.

                                            /s/ William C. Bell
                                            William C. Bell, bar no. 9328
                                            Bell Law Firm, PLLC
